DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to RCE filed on May 19, 2021. 
Claims 1-5 and 9-10 have been amended.
Claims 6-7 are withdrawn.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2021 has been entered.

Response to Arguments
Applicant's arguments filed on May 19, 2021 state that drawings were submitted on February 6, 2020, and approval of the drawings is requested. However, no drawings seem to be submitted on that date. The Examiner notes that the originally filed drawings 
Applicant's arguments filed on May 19, 2021 have been fully considered but are not persuasive. Applicant argues that the combination of SHINOMIYA and BLOCKSOME does not teach “transmits first transmission data that include the first message and the remote node TLB pre-caching request to the remote computing node” because although the Office Action mailed out on February 23, 2021 asserts that one would have been motivated to make such combination in order to perform reading and writing to memory of computer nodes with reduced operational burden on the CPUs as taught by BLOCKSOME [0045], the motivation alleged by the Office Action is not related to reducing the number of packets from a local computer node to a remote computer node.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., reducing the number of packets from a local computer node to a remote computer node) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant also argues that although the Office Action mailed out on February 23, 2021 alleges that “in response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., three packets are not sent from the local computer node to the remote computer node) are not recited in the rejected claim(s),” the features of claims 1, 
The Examiner respectfully disagrees. Assuming arguendo that the limitations of claims 1, 9, and 10 limits the number of transmissions to two transmissions only, the number of transmissions does not require the number of packets to be the same, where the Examiner has stated that the claims do not require that three packets are not sent from the local computer node to the remote computer node. Therefore, claims 1, 9, and 10 are not distinguished over the combination of SHINOMIYA and BLOCKSOME as outlined in the rejections below.

Claim Objections
Regarding claim 1, the claim is objected to because the claim recites the limitation “a second main memory in the remote computer node” in lines 27-28. However, the claim does not recite where first main memory is stored, and thus, is ambiguous as to how the first main memory is distinguished from the second main memory. For purposes of examination, the Examiner construes the first main memory to be a first main memory in the local computer node.
Regarding claim 9, the claim is objected to because the claim recites the limitations “the network interfaces of the local computer node and the remote computer node each includes a direct memory access control unit (referred to hereafter as a DMA) that accesses a main memory without passing through a processor” in lines 5-8 and “a second main memory in the remote computer node” in lines 33-34. However, the claim does not recite where “main memory” is stored, and thus, is ambiguous as to how the main memory is distinguished from the second main memory. For purposes of examination, the Examiner construes the main memory to be a main memory in the local computer node.
Regarding claim 10, the claim recites similar limitation as corresponding claim 9 and is objected to for similar reasons as claim 9 using similar rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 9-10, the claim limitations “reads a first address translation entry corresponding to the remote node TLB pre-caching request from a second main memory in the remote computer node and pre-caches the read first address translation entry in a second TLB in the remote computer node, the first address translation entry includes a remote node real address of the second main memory corresponding to the remote node TLB pre-caching request”, and “writes the write data to the second main memory based on the remote node real address” are not supported in the specification, and therefore, constitutes new matter. Although FIGs. 2 & 12 of Applicant’s specification illustrate NODE_1 and NODE_2 each having a M-MEM, Applicant’s specification does not appear to recite the above limitations. If Applicant disagrees that the limitations of claims 1 and 9-10 are not supported in Applicant’s specification, Applicant must explicitly point to the exact location of Applicant’s specification and explain how it supports the claim limitations.
Regarding claim 2-5 and 8, dependent claims inherit the deficiencies of the respective parent claim.
Appropriate correction is required.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites the limitation “the remote computer node” in line 15. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner construes the limitation to mean “a remote computer node.”
Regarding claims 2-5 and 8, dependent claims inherit the deficiencies of the respective parent claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over SHINOMIYA (Pub. No.: US 2003/0033431 A1), hereafter SHINOMIYA, in view of BLOCKSOME (Pub. No.: US 2009/0022156 A1), hereafter BLOCKSOME.
Regarding claim 1, SHINOMIYA teaches:
A network interface device comprising: […] a first main memory (SHINOMIYA [0044] & FIG. 1 teach computers 700a and 700b that exchange data with each other via a switched network 600, where each computer comprises main memory 300 and address translation table 500, where main memory 300 and address translation table 500 together are seen as “first main memory”);
a first address translation buffer (referred to hereafter as a first TLB) that stores address translation entries including a part of entries in an address translation table indicating correspondences between virtual addresses and real addresses (SHINOMIYA [0047] teaches TLBs 430 and 440 hold some of the most recently used address translation table entries from address translation table 500, where FIG. 3 illustrates the TLB comprising virtual address to real address translation entries),
the address translation table being stored in the first main memory (see SHINOMIYA [0044] & FIG. 1 above, where main memory 300 and address translation table 500 together are seen as “first main memory”);
a control unit that controls processing in relation to a command transmitted from the processor and processing in relation to received transmission data (SHINOMIYA [0046] teaches transfer device 400 (i.e. 
the control unit, upon reception from the processor of a first command including […] a remote node TLB pre-caching request, transmits first transmission data that include […] the remote node TLB pre-caching request to the remote computer node (SHINOMIYA [0049] teaches transfer command processing unit 412 stores a transfer command from the CPU 100 via the system controller 200; [0056] teaches when instruction 800 is accepted by the transfer command processing unit, a TLB pre-read packet (i.e. remote node TLB pre-caching request) is transmitted to the switched network, where FIG. 1 illustrates transmitting data from computer 1 to computer 2 (i.e. remote computer node); see also [0082-0083] and FIG. 7 Sequence 3),
upon reception from the processor of a second command requesting either writing or reading, […] and when the second command is a write request, transmits write transmission data that include a remote node virtual address included in the second command and a message including write data to the remote computer node (SHINOMIYA [0056] teaches in accordance with the instruction accepted by the transfer command processing unit 412, the data output unit generates a remote-write packet (see FIG. 8a), which is transferred to the data output unit, and the 
the remote computer node, in response to the first transmission data, […] reads a first address translation entry corresponding to the remote node TLB pre-caching request from a second main memory in the remote computer node and pre-caches the read first address translation entry in a second TLB in the remote computer node
the first address translation entry includes a remote node real address of the second main memory corresponding to the remote node TLB pre-caching request (SHINOMIYA [0063] teaches the TLB holds some of the entries of the address translation table 500 in order to translate a transfer-destination virtual address to a real address (i.e. remote node real address); see also FIG. 4 address translation table 500),
and in response to the write transmission data, translates the remote node virtual address into a remote node real address based on the first address translation entry, and writes the write data to the second main memory based on the remote node real address (SHINOMIYA [0060] teaches if the instruction item in the received packet is a remote-write instruction, the command address buffer translates the virtual address of the destination to a real address using the TLB and instructs the system controller to write the data received from the switched network to the main memory at the real address obtained by the translation; see also [0091], [0093], and FIG. 7 Sequence 8 & 10).
SHINOMIYA does not appear to explicitly teach a direct memory access control unit (referred to hereafter as a DMA) that accesses a first main memory without passing through a processor; a first command including a first message inquiring as to a possibility of responding to a request for either writing or reading, first transmission data that include the first message, a second command […] which is issued by the processor in response to reception of first response data responded by the remote computer node to the first message and including a message indicating the possibility of responding to the request, transmits the first response data to a local computer node. 
However, BLOCKSOME teaches a direct memory access control unit (referred to hereafter as a DMA) that accesses a first main memory without passing through a processor (BLOCKSOME FIG. 2 illustrates DMA controller 195, where [0045] teaches direct memory access includes reading and writing to memory of compute nodes with reduced operational burden on the central processing units 164, where while the CPU may initiate the DMA transfer, the CPU does not execute it; see also FIG. 6);
a first command including a first message inquiring as to a possibility of responding to a request for either writing or reading (BLOCKSOME [0072] teaches origin computer node sending a Request to Send “RTS” message to the target compute node indicating that the origin compute node has an application message to transfer to the target compute node, where the RTS message describes the application message to the target compute node such as, for example, by providing the total size of the message; see also FIG. 8 RTS 804),
first transmission data that include the first message (see BLOCKSOME [0072] & FIG. 8 RTS 804 above),
a second command […] which is issued by the processor in response to reception of first response data responded by the remote computer node to the first message and including a message indicating the possibility of responding to the request (BLOCKSOME [0073] teaches target compute node receives the RTS message and then sends a Clear to Send “CTS” message back to the origin compute node to indicate that the target compute node is ready to receive the application message; [0074] teaches the origin DMA engine receives the CTS message from the target compute node, and then transmits the first chunk 812 to the target DMA engine; see also FIG. 8 #808, #810, and #812),
transmits the first response data to a local computer node (see BLOCKSOME [0073] above, where the target compute node sends a Clear to Send “CTS” message back to the origin compute node to indicate that the target compute node is ready to receive the application message).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of SHINOMIYA and BLOCKSOME before them, to include BLOCKSOME’s DMA controllers in SHINOMIYA’s data transfer system pre-registering address translations in TLB. One would have been motivated to make such a combination in order to perform reading and writing to memory of compute nodes with reduced operational burden on the CPUs as taught by BLOCKSOME ([0045]).
Regarding claim 9
An information processing device comprising: a local computer node that includes a network interface; a remote computer node that includes a network interface and is able to communicate with the local computer through a network (see SHINOMIYA [0044] & FIG. 1 as taught above in reference to claim 1, where computers 700a (i.e. local computer node) and 700b (i.e. remote computer node) exchange data with each other via a switched network 600; see also BLOCKSOME [0043] & FIG. 2 Global Combining Network Adapter 188).
Regarding claim 10, the claim recites similar limitation as corresponding claim 9 and is rejected for similar reasons as claim 9 using similar teachings and rationale. 
Regarding claim 2, SHINOMIYA in view of BLOCKSOME teaches the elements of claim 1 as outlined above. SHINOMIYA in view of BLOCKSOME also teaches:
wherein the control unit, upon reception of the first command, issues a pre-caching request, to the DMA, to read a second address translation entry corresponding to a local node TLB pre-caching request included in the first command from the first main memory and pre-cache the second address translation entry in the first TLB
and when the second command is a write request, translates a local node virtual address included in the second command into a local node real address based on the second address translation entry and issues a read request, to the DMA, to read the write data from the first main memory based on the local node real address (see SHINOMIYA [0084] & [0086] above for translating the transfer-source virtual address to a transfer-source real address; [0089] teaches the transmitting device 410 of computer 1 reads write data from the transfer-source real address; see also FIG. 7 Sequence 6). 
The same motivation that was utilized for combining SHINOMIYA and BLOCKSOME as set forth in claim 1 is equally applicable to claim 2. 
Regarding claim 3, SHINOMIYA in view of BLOCKSOME teaches the elements of claim 1 as outlined above. SHINOMIYA in view of BLOCKSOME also teaches:
wherein, the control unit, when the second command is a read request, transmits read transmission data including the remote node virtual address included in the second command (SHINOMIYA [0056] teaches in accordance with the instruction accepted by the transfer command processing unit 412, the data output unit generates a remote-read packet (see FIG. 8b), which is transferred to the data output unit, and the instruction code, transfer-destination virtual address (i.e. remote node virtual address), transfer-source virtual address, and destination computer (i.e. remote computer node) number are transmitted to the switched 
and the remote computer node, in response to the read transmission data, translates the remote node virtual address included in the read transmission data into a remote node real address based on the first address translation entry and reads read data from the second main memory based on the remote node real address, and transmits second response data including the read data to the local computer node (SHINOMIYA [0060] teaches in the receiving device 420, if the content of an instruction item in the received packet is a remote-read instruction (see FIG. 8b), the command address buffer instructs the memory access unit to read data out of the main memory 300 via the system controller 200 and instructs the memory access unit 423 to transfer the read data to the switched network 600; FIG. 9 illustrates computer 2 (i.e. remote computer node) translating transfer-origin virtual address into transfer-source real address and reading data out of transfer-source real address of main memory 300 to computer 1 (i.e. local computer node)). 
The same motivation that was utilized for combining SHINOMIYA and BLOCKSOME as set forth in claim 1 is equally applicable to claim 3.
Regarding claim 4, the claim recites similar limitation as claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale. 
Regarding claim 5
wherein the control unit, upon reception of the second response data, translates the local node virtual address included in the second command into a local node real address based on the second address translation entry and issues a write request, to the DMA, to write the read data to the first main memory based on the local node real address (see SHINOMIYA FIG. 9 Sequences 9-11, where after computer 1 (i.e. local computer node) receives read-out data from main memory 300, translating the transfer-destination virtual address to transfer-destination real address, and writes read-out data to transfer-destination real address of main memory 300, where BLOCKSOME [0045], [0073-0074], and FIG. 8 as taught above in reference to claim 1 teach reading and writing to memory of compute nodes via direct memory access). 
The same motivation that was utilized for combining SHINOMIYA and BLOCKSOME as set forth in claim 1 is equally applicable to claim 5.
Regarding claim 8, SHINOMIYA in view of BLOCKSOME teaches the elements of claim 1 as outlined above. SHINOMIYA in view of BLOCKSOME also teaches:
wherein the control unit includes a TLB storage portion that stores a part of the address translation entries in the first TLB
and when reading a message from the first main memory or writing a message to the first main memory, the control unit executes a TLB entry search on the TLB storage portion (SHINOMIYA [0049] & [0053] teach transmitting device 410 using TLB 430 for translating a transfer-source address to a real address, which is an address in main memory 300; [0084] also teaches transmitting device 410 translating the transfer-source virtual address to a transfer-source real address using the TLB 430 (FIG. 7 Sequence 4) to perform a remote-write to main memory 300; see also [0114-0115] and FIG. 9 for remote-read from main memory 300).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138